This is an original proceeding in this court which was instituted for the purpose of procuring a writ of prohibition against the respondent herein, commanding him to desist and refrain from further proceedings in a cause pending in the district court of the Seventh judicial district of Oklahoma, and from exercising any further jurisdiction in that matter.
The specific ground of complaint was that the respondent was about to grant a petition for a new trial. While the proceeding was pending in this court, and prior to the issuance of the alternative writ of prohibition, the trial court set aside the order confirming a sale of real estate and directed that a new sale thereof be had. The alternative writ of prohibition was issued by this court without a showing of that action of the respondent.
The petitioner contends that that action was void, and that this court may issue a permanent writ of prohibition, notwithstanding the action of the respondent. We think that the record in this case does not sustain that contention.
In view of the fact that the petitioner has taken time to appeal and may perfect his appeal from the order complained of, we refrain from further discussion of the facts shown by the record.
The petition for the writ of prohibition is denied.
CULLISON, V. C. J., and SWINDALL, McNEILL, BAYLEISS, and WELCH, JJ., concur. RILEY, C. J., and OSBORN, J., absent. BUSBY, J., absent and disqualified.